DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/21/2021, in which claims 13, 16 were amended, claims 8-9, 17, 21 were cancelled, claims 22-24 were added, has been entered.

Allowable Subject Matter
Claims 1-7, 10-16, 18-20, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Particularly, prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 1, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein a channel region of the second write-port pull-down transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor, but a threshold voltage of the second write-port pull- down transistor is same as a threshold voltage of the first write-port pull-down transistor” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.



Regarding claim 19, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein a channel region of the second write-port pull-down transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor, but a threshold voltage of the second write-port pull- down transistor is same as a threshold voltage of the first write-port pull-down transistor” of claim 19 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Claims 2-7, 10-12, 14-16, 18, 20, 22-24 are allowable based on their dependence on claims 1, 13 and 19, respectively.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822